       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 1 of 27




           UNITED STATES DISTRICT COURT
                               District of Kansas
                                (Wichita Docket)

UNITED STATES OF AMERICA,

                  Plaintiff,

            v.                             CASE NO. 04-40141-JTM

ARLAN DEAN KAUFMAN,

                  Defendant.


           GOVERNMENT=S RESPONSE TO DEFENDANT’S
             MOTION FOR COMPASSIONATE RELEASE
                          (Doc. 643)



      APPEAR NOW the United States of America, by and through Jared S.

Maag, Assistant United States Attorney, and respectfully submit the following

in response to the defendant’s motion for compassionate release:

      I.    PROCEDURAL HISTORY

      On November 8, 2005, a petit jury sitting in Wichita, Kansas convicted

the defendant (and his wife) of multiple counts including conspiracy, forced

labor, involuntary servitude, health care fraud, mail fraud, making a false

                                       1
       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 2 of 27




writing, and obstructing a federal audit. (Docs. 311, Verdict Form at 1-3 and

311-1, Verdict Form at 1-5.)

       On January 23, 2006, the defendant was sentenced to a controlling term

of imprisonment of 30 years. (Doc. 352, Judgment at 3.)




       On November 12, 2008, the United States Court of Appeals for the Tenth

Circuit affirmed the defendant’s convictions and resulting sentence.     United

States v. Kaufman, 546 F.3d 1242 (10th Cir. 2008).

       On August 1, 2011, this Court (Belot, J.) issued a memorandum and order

denying the defendant post-conviction relief. (Doc. 616, Mem. and Order at 1-

23.)

       On June 19, 2012, the United States Court of Appeals for the Tenth

Circuit denied the defendant a certificate of appealability and dismissed his

appeal.   United States v. Kaufman, 485 F. App’x 313 (10th Cir. 2012) (unpub.)

       On June 18, 2020, the defendant filed the instant motion for

compassionate release. (Doc. 643, Mot. for Release at 1-31.) The defendant’s

projected release date from the Bureau of Prisons is May 1, 2031.
                                       2
  Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 3 of 27




 II.   FACTUAL HISTORY

 The Tenth Circuit described the factual backdrop this case as follows:

      In November 1999, Butler County, Kansas, deputy sheriffs
observed two men working in the nude on a farm outside the town of
Newton. As the deputies approached, the defendant, Arlan Kaufman,
a doctor of social work who owned the farm and was fully clothed,
directed the two workers into a nearby van, where they put on their
clothes. Dr. Kaufman explained that the workers were residents of the
Kaufman House Residential Care Treatment Center (the Kaufman
House), an unlicensed group home for the mentally ill that he owned
and operated with his wife, the defendant Linda Kaufman, a licensed
nurse.

      The deputies' discovery led to an extended investigation of the
Kaufman House by county, state, and federal authorities. They
learned that, over a period of more than fifteen years, the Kaufmans
had directed the severely mentally ill residents of the Kaufman
House to perform sexually explicit acts and farm labor in the nude
while maintaining that these acts constituted legitimate
psychotherapy for the residents' mental illnesses. Moreover, the
Kaufmans billed Medicare and the residents' families for the therapy.

       In 2005, a federal grand jury charged the Kaufmans with
violating the involuntary servitude and forced labor statutes, health
care fraud, mail fraud, and obstructing a federal audit. The
government also sought forfeiture of the Kaufmans' assets. A jury
convicted each of the Kaufmans of the following offenses: conspiracy
(under 18 U.S.C. § 371); two counts of forced labor (under 18 U.S.C.
§ 1589); three counts of involuntary servitude (under 18 U.S.C. §
1584); sixteen counts of health care fraud (under 18 U.S.C. § 1347);
nine counts of mail fraud (under 18 U.S.C. § 1341); one count of
obstructing a federal audit (under 18 U.S.C. § 1516); and one count of
criminal forfeiture (under 18 U.S.C. § 982). The jury convicted Dr.
Kaufman of an additional count of submitting a false document to
Medicare (under 18 U.S.C. § 1035).

                                  3
  Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 4 of 27




      The district court sentenced Dr. Kaufman to 360 months'
imprisonment, upwardly varying from the Guideline range of 160–210
months. In contrast, the court sentenced Mrs. Kaufman to eighty-four
months' imprisonment, a downward variance from a Guideline range
of 135–168 months. In support of that decision, the court reasoned that
Mrs. Kaufman had probably been convicted as an aider and abettor
rather than a principal, that she had a dependent personality disorder,
and that she had accepted responsibility for the offenses.

      ******

      The Kaufmans were the joint owners and managers of the
Kaufman House Residential Care Treatment Center, an unlicensed
residential home for the chronically mentally ill. They also owned a
farm in neighboring Butler County, where some of the offenses
occurred.

       The Kaufman House actually consisted of three separate houses
in Newton, Kansas. Two of the houses served as residences, while the
third house served as an office, a meeting place, and the site of some
of the “therapy” conducted by the Kaufmans. The Kaufmans acquired
these properties in the 1970s. Initially, they were used to provide
housing for college students and some mentally ill patients who could
not be cared for in other institutions. By the early 1980s, the Kaufman
House residents were all mentally ill patients, most of whom
suffered from schizophrenia and schizoaffective disorders. Some of
the residents lived at the Kaufman House for ten, fifteen, and even
twenty years.

      The Kaufmans' sole source of income over the period from 1981
until October 2004 (when they were arrested by federal authorities)
was the money that they made from the Kaufman House. They
obtained their income from room and board payments, Medicare
proceeds, social security benefits, and supplemental insurance
payments. The Kaufmans billed the government, insurance
companies, and the residents' families for psychotherapy and nursing
services that they provided at the Kaufman House.

                                  4
  Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 5 of 27




      A. Treatment of Residents at the Kaufman House

      The nude farm labor that the Butler County Sheriff's deputies
observed in November 1999 was only a small fraction of the unusual
practices to which the Kaufman House residents were subjected. In
June 2001, agents from the United States Department of Health and
Human Services obtained a warrant and conducted a search of the
Kaufmans' residence. In the Kaufmans' bedroom, the agents
discovered seventy-eight videotapes, many of which contained
graphic scenes of the Kaufman House residents engaging in sexual
acts at the express direction of Dr. Kaufman, who was operating
the camera.

       At trial, an investigator from the Kansas Attorney General's
office informed the jury that he had watched forty-eight of the tapes.
He reported that forty-four of them contain scenes of the Kaufman
House residents appearing in the nude; fourteen tapes show the
residents masturbating; six show them massaging one another; and
five show them shaving one another's genitals. In several instances,
the tapes show Dr. Kaufman touching the genitals of some of the
residents (two women and a man). Repeatedly, the camera zooms in
on the residents' genitals. The tapes also show Dr. Kaufman directing
the residents to engage in particular acts—for example to examine a
fellow resident's vagina, to stand in a position so that a resident's penis
could be seen by the camera, and to masturbate in front of the camera
and the other residents. The prosecution offered some of the tapes into
evidence and played portions of them for the jury.

      The prosecution also offered testimony from the Kaufman
House residents regarding the acts depicted in the tapes. A resident
named Kevin, who lived at the Kaufman House from 1979 until 2004,
explained that Dr. Kaufman had an interest in nudity and naturalism
and spoke of it frequently. In Kevin's view, most of his fellow residents
were initially reluctant to remove their clothes, but Dr. Kaufman
persuaded them, in part by stating that the nudity would be
therapeutic, particularly with regard to the distorted images that many
of the residents had regarding their own bodies. Eventually, at Dr.
Kaufman's direction, the Kaufman House developed rules that
                                    5
  Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 6 of 27




required some of the residents to be nude when engaging in certain
activities—for example participating in group therapy sessions, eating
dinner, and watching television. A resident named Jonathan gave
similar testimony: Dr. Kaufman had suggested that he should remove
his clothes so that he would have less anxiety.

      The residents also testified that, in the mid–1990s, they began
performing manual labor on the Kaufmans' farm, usually in the nude.
The work included removing items from a mouse-infested house,
pulling up a tree stump, tearing down a fence, shoveling manure, and
moving cement blocks.

       The prosecution argued that some of the Kaufman House
residents became “undercompensated actors in a never-ending
pornographic show.” Rec. vol. 20, doc. 477, at 3532. It offered
testimony from two psychiatrists, a psychologist, and a social worker
that no therapeutic justification existed for the nudity and the sexual
acts suggested by Dr. Kaufman, and that the practices depicted on
the videotapes were quite harmful to patients suffering from severe
mental illnesses like schizophrenia. One of the expert witnesses
stated, “I probably can't express how strongly I feel. It is
unprofessional. It is awful.” Rec. vol. 12, doc. 448, at 704 (direct
testimony of Walter Menninger, M.D.). Another expert, a professor
of social work, opined that by simultaneously serving as the residents'
therapist, landlord, employer (as to the farm labor), guardian (as to
one of them), and travel companion (when he took them on a vacation
to a Florida nudist colony), Dr. Kaufman had violated the prohibition
on dual relationships set forth in the profession's code of ethics.

        The prosecution also offered evidence that the Kaufmans
coerced the residents to perform a variety of acts, including the sexual
conduct and nudity depicted in the videotapes and the nude manual
labor at the Kaufmans' farm. For example, several of the residents
testified that the Kaufmans used and threatened to use physical force.
On one occasion, Dr. Kaufman grabbed a resident named Barbara by
the hair, put his hands over her mouth, and dragged her up the stairs.
He often struggled with her and produced welts on her throat.
Similarly, a resident named Peter testified that Dr. Kaufman beat him
                                   6
  Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 7 of 27




and used a stun gun to subdue him. Other residents testified that Dr.
Kaufman demonstrated the stun gun to them.

       The residents further testified that the Kaufmans used a
seclusion room as punishment. A resident named Nancy reported
that the room had neither a bed nor a toilet and that those who were
confined there had to use a bucket instead. Kevin reported that
Barbara, a fellow resident, was confined in the seclusion room for
months at a time. During the period before the residents began to walk
around the house in the nude, the Kaufmans would take the clothes of
those who were confined in the seclusion room, using nudity as a form
of punishment. The residents added that there were substantial
restrictions on their daily activities. Thus, Barbara and a resident
named Mary were barred from answering the door and leaving the
house without supervision and were often locked in their rooms at
night.

        Dr. Kaufman also told the residents that they were lucky to be
living in the Kaufman House and that other placements would be
more restrictive. Residents Barbara, Peter, and Jonathan testified that
he threatened them with institutionalization in other mental health
facilities if they disobeyed the Kaufman House rules.

       Additionally, after the Kaufmans took some of the residents to
a nudist colony in Florida, they required them to pay for airfare and
other costs by working on the Kaufmans' farm. Kevin testified that the
debt never ended, and when some of the residents complained about
working on the farm, Dr. Kaufman stated that they stilled owed
money for the Florida trip. In the prosecution's view, the Kaufmans
also used this indebtedness to compel the nudity, the sexual acts, and
the farm labor.

      Finally, the residents testified that the Kaufmans developed and
maintained a code of silence. The Kaufmans repeatedly told the
residents not to share information about the activities at Kaufman
House, limited visits and mail from families and friends, and restricted
the information that could be provided to medical personnel and law
enforcement officials.
                                   7
       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 8 of 27




          Dr. Kaufman testified in his own defense. He contended that the
    Kaufman House residents had voluntarily chosen to engage in nudity.
    As to the sexual acts depicted in the videotapes, Dr. Kaufman
    maintained that they too were performed voluntarily by the residents.
    He characterized the sexual behavior as appropriate for residents who
    had lived together for long periods of time: “I think you have to allow
    certain kinds of intimacy, physical, emotional, when people are
    choosing that this is gonna be the family now....” Rec. vol. 18, doc.
    472, at 3113. He further contended that his tolerance of the nudity and
    sexual acts had helped some of the residents stop acting
    inappropriately in public.

United States v. Kaufman, 546 F.3d 1242, 1246-50 (10th Cir. 2008) (emphasis

supplied).

      III.   ARGUMENT

      The defendant maintains that he is a proper candidate for compassionate

release on grounds that he is “an 83-year old first-time offender with Stage IV

prostate cancer that has metastasized to his spine, pelvis, and ribs, as well as

other serious medical conditions, including peripheral vascular disease, stage 3

chronic kidney disease, hypertension, and coronary atherosclerosis.”          He

further submits that “[h]e has served almost 15 years of his 30-year sentence and

his advanced age, terminal illness, and deteriorating health are extraordinary

and compelling reasons to grant a reduction in sentence.        [The defendant]

would be deserving of compassionate release during normal times; however, his

compromised health and age place him at imminent risk of death if he were to
                                       8
       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 9 of 27




contract the novel coronavirus (COVID-19).” (Doc. 643, Mot. for Release at

1.)

      The government objects to the defendant’s motion for compassionate

release and submits the following in support of its position that the scope and

nature of the defendant’s crimes wholly justified the 30-year sentence imposed

in this case and is by itself sufficient reason to deny the motion. Moreover, as

demonstrated below, the Section 3553(a) factors weigh heavily against the

defendant’s release from incarceration. In the end, denying the defendant’s

motion for early release will not only uphold the public’s faith in the justice

system, it will strengthen the resolve of the courageous victims who survived the

sadistic abuse meted out by the defendant, and will ultimately send a message

that after a just conviction and a sentence appropriate to the crime, the defendant

cannot escape the full and just consequences of his criminal conduct. The

motion must be denied.

            A.     Defendant’s Obligations

      The defendant is burdened with demonstrating that circumstances exist

warranting this Court’s consideration of compassionate release.         See United

States v. Rodriguez-Orejuela, --- F.Supp.3d ---, 2020 WL 2050434, at *5 (S.D. Fla.

Apr. 28, 2020) (noting that under the CARES Act / Section 3582(c) framework

                                        9
       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 10 of 27




the defendant bears the burden of establishing that compassionate release is

warranted); United States v. Holden, --- F.Supp.3d ---, 2020 WL 1673440, at *3 (D.

Ore. Apr. 6, 2020) (noting that “[a] defendant seeking a reduction in his terms

of imprisonment bears the burden to establish both that he has satisfied the

procedural prerequisites for judicial review and that compelling and

extraordinary reasons exist to justify compassionate release.”); United States v.

Epstein, 2020 WL 1808616, at *2 (D.N.J. Apr. 9, 2020) (Slip Op.) (“Simply put,

under the FSA, a defendant seeking a reduction in his term of imprisonment

bears the burden of establishing both that he has satisfied (1) the procedural

prerequisites for judicial review, and (2) that compelling and extraordinary

reasons exist to justify compassionate release.”).1


1
  To the extent the defendant seeks release to home-confinement that request must be
rejected. Under the CARES Act, Pub. L. 116-136, Mar. 27, 2020, 134 Stat. 281, §
12003(b)(2), this Court has no authority to place the defendant on home-confinement. That
responsibility lies exclusively with the Director of the Bureau of Prisons. United States v.
Nash, 2020 WL 1974305, at *3 (D. Kan. Apr. 24, 2020) (Slip Op.) (“. . . the court lacks
authority to order home confinement under the CARES Act.”); See also, United States v. Serfass,
2020 WL 1874126, at *3 (M.D. Penn. Apr. 15, 2020) (Slip Op.) (“. . . the determination of
which inmates qualify for home confinement under the CARES Act is with the BOP
Director.); United States v. Black, 2020 WL 2213892, at *1 (S.D. Ohio, May 7, 2020) (Slip Op.)
(“The BOP has the sole authority to decide whether home confinement under the CARES
Act is appropriate.”); United States v. Daniels, 2020 WL 1938973 at *1-2 (N.D. Ala. Apr. 22,
2020) (Slip Op.) (similarly holding that only the BOP has the authority to place a defendant
on home confinement under the CARES Act); United States v. Boyd, 2020 WL 2106023, at *1
(E.D. Tenn. May 1, 2020) (Slip Op.) (“The CARES Act places decision making authority
solely within the discretion of the Attorney General and the Director of the Bureau of Prisons.
Courts therefore do not have power to grant relief under Section 12003 of the CARES Act.”)
(internal citations omitted). Thus, should the Court construe the defendant’s request as one
                                                10
       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 11 of 27




       Here, the defendant falls short of satisfying the requirements for

compassionate release under 3582(c)(1)(A)(i). Thus, for the following reasons,

this Court must overrule his motion and deny the requested relief.

              B.     BOP’s Response to the COVID-19 Pandemic2

       As this Court is well aware, COVID-19 is an extremely dangerous illness

that has caused many deaths in the United States in a short period of time

resulting in disruption to our society and economy.                 In response to the

pandemic, BOP has taken significant measures to protect the health of the

inmates in its charge.

       As of this pleading, BOP has 131,264 federal inmates in BOP-managed

institutions and 13,463 in community-based facilities. The BOP staff

complement is approximately 36,000. There are 1,563 federal inmates and 164

BOP staff who have confirmed positive test results for COVID-19 nationwide.

Currently, 5,135 inmates and 579 staff have recovered. There have been 90


for home-confinement, such a request must be summarily denied.
2
  It should again be noted that the Attorney General has directed the BOP to prioritize
transferring inmates to home confinement in appropriate circumstances when those inmates
are vulnerable to COVID-19 under the CDC risk factors—particularly those at institutions
where there have been COVID-19 outbreaks—and BOP is devoting all available resources to
executing on that directive. Additionally, BOP is devoting all available resources to
assessing the inmate population to determine which inmates would be appropriate for transfer
under this priority program and to then process those inmates for transfer as quickly as
possible.

                                            11
          Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 12 of 27




federal inmate deaths and 1 BOP staff member death attributed to COVID-19

disease.3

         The     current    modified     operations     plan   is   stated   in   full   at

https://www.bop.gov/coronavirus/covid19_status.jsp. Taken together, these

measures are designed to mitigate sharply the risks of COVID-19 transmission

in a BOP institution. BOP has pledged to continue monitoring the pandemic

and to adjust its practices as necessary to maintain the safety of prison staff and

inmates while also fulfilling its mandate of incarcerating all persons sentenced

or detained based on judicial orders.

         Unfortunately and inevitably some inmates have become ill, and more

likely will in the weeks ahead. But BOP must consider its concern for the health

of its inmates and staff alongside other critical considerations. For example,

notwithstanding the current pandemic crisis, BOP must carry out its charge to

incarcerate sentenced criminals to protect the public. It must consider the effect

of a mass release on the safety and health of both the inmate population and the

citizenry. It must marshal its resources to care for inmates in the most efficient

and beneficial manner possible. It must assess release plans, which are essential

to ensure that a defendant has a safe place to live and access to health care in


3
    https://www.bop.gov/coronavirus/ (last visited 2 July 2020).
                                             12
      Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 13 of 27




these difficult times. And it must consider myriad other factors, including the

availability of both transportation for inmates (at a time that interstate

transportation services often used by released inmates are providing reduced

service), and supervision of inmates once released (at a time that the Probation

Office has necessarily cut back on home visits and supervision).

            C.     Legal Framework

      Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain circumstances,

grant a defendant’s motion to reduce his term of imprisonment. Before filing

that motion, however, the defendant must first request that BOP file such a

motion on his behalf pursuant to Section 3582(c)(1)(A). A court may grant the

defendant’s own motion for a reduction in his sentence only if the motion was

filed “after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf ”

or after 30 days have passed “from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” Id.

      If that exhaustion requirement is met, as it is here, a court may reduce the

defendant’s term of imprisonment “after considering the factors set forth in [18

U.S.C. § 3553(a)]” if the Court finds, as relevant here, that (i) “extraordinary and

compelling reasons warrant such a reduction” and (ii) “such a reduction is

                                        13
       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 14 of 27




consistent with applicable policy statements issued by the Sentencing

Commission.” See Section 3582(c)(1)(A)(i).                 Again, as the movant, the

defendant bears the burden to establish that he is eligible for a sentence

reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States

v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

       The Sentencing Commission has issued a policy statement addressing

reduction of sentences under Section 3582(c)(1)(A).                 As relevant here, the

policy statement provides that a court may reduce the term of imprisonment

after considering the Section 3553(a) factors if the Court finds that

(i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the

defendant is not a danger to the safety of any other person or to the community,

as provided in 18 U.S.C. § 3142(g);” and (iii) “the reduction is consistent with

this policy statement.” U.S.S.G. § 1B1.13.4




4
  The policy statement refers only to motions filed by the BOP Director. That is because the
policy statement was last amended on November 1, 2018, and until the enactment of the First
Step Act on December 21, 2018, defendants were not entitled to file motions under Section
3582(c). See First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239; cf. 18
U.S.C. § 3582(c) (2012). In light of the statutory command that any sentence reduction be
“consistent with applicable policy statements issued by the Sentencing Commission,”
§ 3582(c)(1)(A)(ii), and the lack of any plausible reason to treat motions filed by defendants
differently from motions filed by BOP, the government submits that the policy statement
applies to motions filed by defendants as well.
                                              14
      Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 15 of 27




      The policy statement includes an application note that specifies the types

of medical conditions that qualify as “extraordinary and compelling reasons.”

First, that standard is met if the defendant is “suffering from a terminal illness,”

such as “metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS),

end-stage organ disease, [or] advanced dementia.” U.S.S.G. § 1B1.13, cmt.

n.1(A)(i). Second, the standard is met if the defendant is:

      (I) suffering from a serious physical or medical condition,

      (II) suffering from a serious functional or cognitive impairment, or

      (III) experiencing deteriorating physical or mental health because of
      the aging process,

           that substantially diminishes the ability of the defendant
           to provide self-care within the environment of a
           correctional facility and from which he or she is not
           expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other

conditions and characteristics that qualify as “extraordinary and compelling

reasons” related to the defendant’s age and family circumstances. U.S.S.G.

§ 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the possibility that BOP

could identify other grounds that amount to “extraordinary and compelling

reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

            D.     Extraordinary and Compelling Reasons
                                        15
      Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 16 of 27




      As explained above, under the relevant provision of Section 3582(c), a

court can grant a sentence reduction only if it determines that “extraordinary and

compelling reasons” justify the reduction and that “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.”       Section 3582(c)(1)(A)(i).      The Sentencing Commission’s

policy statement defines “extraordinary and compelling reasons” to include, as

relevant here, certain specified categories of medical conditions. U.S.S.G. §

1B1.13, cmt. n.1(A).

      For that reason, to state a cognizable basis for a sentence reduction based

on a medical condition, the defendant first must establish that his condition(s)

fall(s) within one of the categories listed in the policy statement.          Those

categories include, as particularly relevant here, (i) any terminal illness, and (ii)

any “serious physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment of a

correctional facility and from which he . . . is not expected to recover.” U.S.S.G.

1B1.13, cmt. n.1(A). If a defendant’s medical condition does not fall within

one of the categories specified in the application note (and no other part of the

application note applies), his motion must be denied.



                                         16
       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 17 of 27




       Importantly, the mere existence of the COVID-19 pandemic, which poses

a general threat to every non-immune person in the country, does not fall into

either of those categories and therefore could not alone provide a basis for a

sentence reduction.         The categories encompass specific serious medical

conditions afflicting an individual inmate, not generalized threats to the entire

population. As the Third Circuit recently held, “the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.” United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020); see also United States v. Eberhart, No. 13-cr-00313-

PJH-1, 2020 WL 1450745 at *2 (N.D. Cal. Mar. 25, 2020) (Slip Op.) (“a

reduction of sentence due solely to concerns about the spread of COVID-19 is

not consistent with the applicable policy statement of the Sentencing

Commission as required by § 3582(c)(1)(A).”).5 To classify COVID-19 as an


5
   See also, e.g., United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr. 17, 2020) (denied
for 28-year-old inmate at institution with outbreak); United States v. Okpala, 2020 WL 1864889
(E.D.N.Y. Apr. 14, 2020); United States v. Weeks, 2020 WL 1862634 (S.D.N.Y. Apr. 14, 2020);
United States v. Haney, 2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (denied for 61-year-old
with no other conditions); United States v. Pinto-Thomaz, 2020 WL 1845875 (S.D.N.Y. Apr.
13, 2020) (two insider trading defendants with less than a year to serve have no risk factors);
United States v. Korn, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“in this Court’s view,
the mere possibility of contracting a communicable disease such as COVID-19, without any
showing that the Bureau of Prisons will not or cannot guard against or treat such a disease,
does not constitute an extraordinary or compelling reason for a sentence reduction under the
statutory scheme.”); United States v. Carver, 2020 WL 1892340 (E.D. Wash. Apr. 8, 2020);
United States v. Fuentes, 2020 WL 1937398 (E.D. Cal. Apr. 22, 2020); United States v. Singh,
2020 WL 1937437 (E.D. Cal. Apr. 22, 2020) (62-year-old with no ailments); United States v.
                                                 17
       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 18 of 27




extraordinary and compelling reason would not only be inconsistent with the

text of the statute and the policy statement, but would be detrimental to BOP’s

organized and comprehensive anti-COVID-19 regimens, could result in the

scattershot treatment of inmates, and would undercut the strict criteria BOP

employs to determine individual inmates’ eligibility for sentence reductions and

home confinement. Section 3582(c)(1)(A) contemplates sentence reductions

for specific individuals, not the widespread prophylactic release of inmates and

the modification of lawfully imposed sentences to deal with a world-wide viral

pandemic.

       That does not mean, however, that COVID-19 is irrelevant to a court’s

analysis of a motion under Section 3582(c)(1)(A). If an inmate has a chronic




Spruill, 2020 WL 2113621, at *4-5 (D. Conn. May 4, 2020); United States v. Harris, 2020 WL
1969951 (M.D. Fla. Apr. 24, 2020); United States v. Garcia, 2020 WL 2039227 (C.D. Ill. Apr.
28, 2020) (the court broadly holds that the risk of infection to an inmate is not a circumstance
within § 1B1.13, which is binding); United States v. Wright, 2020 WL 1976828, at *5 (W.D.
La. Apr. 24, 2020) (“The Court stresses that the rampant spread of the coronavirus and the
conditions of confinement in jail, alone, are not sufficient grounds to justify a finding of
extraordinary and compelling circumstances. Rather, those circumstances are applicable to
all inmates who are currently imprisoned and hence are not unique to any one person. The
Court cannot release every prisoner at risk of contracting COVID-19 because the Court would
then be obligated to release every prisoner.”); United States v. Hiller, 2020 WL 2041673 (D.
Md. Apr. 28, 2020) (being over age 65 insufficient); United States v. Espinal, 2020 WL 2092484
(E.D.N.Y. May 1, 2020); United States v. Hood, 2020 WL 2091070 (W.D.N.C. Apr. 30, 2020);
United States v. Stanard, 2020 WL 2219478, at *4 (W.D. Wash. May 7, 2020) (not justified by
“the mere elevated risk of contracting a pandemic virus in prison, even if such a higher risk
exists.”) (citation omitted); United States v. Pao Xiong, 2020 WL 2042776 (E.D. Wis. Apr. 28,
2020).
                                                 18
       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 19 of 27




medical condition that has been identified by the CDC as elevating the inmate’s

risk of becoming seriously ill from COVID-19, 6 that condition may satisfy the

standard     of   “extraordinary       and     compelling      reasons.”      Under     these

circumstances, a chronic condition (i.e., one “from which [the defendant] is not

expected to recover”) reasonably may be found to be “serious” and to

“substantially diminish[] the ability of the defendant to provide self-care within

the environment of a correctional facility,” even if that condition would not have

constituted an “extraordinary and compelling reason” absent the risk of

COVID-19. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I).

       Recently, the Department of Justice has, consistent with the Centers for

Disease Control (CDC), identified certain risk factors that place inmates at

higher risk of complications from COVID-19.7 Thus, an inmate that presents


6
    See Centers for Disease Control, At Risk for Severe Illness, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-
risk.html (last modified Apr. 2, 2020).
7
  The factors include the following: asthma (moderate to severe); chronic kidney disease being
treated with dialysis; chronic lung disease, such as chronic obstructive pulmonary disease
(COPD) (including emphysema and chronic bronchitis), idiopathic pulmonary fibrosis, and
cystic fibrosis; diabetes, including type 1, type 2, or gestational; hemoglobin disorders, such
as sickle cell disease and thalassemia; immunocompromised, including from cancer
treatment, bone marrow or organ transplantation, immune deficiencies, HIV with a low CD4
cell count or not on HIV treatment, and prolonged use of corticosteroids and other immune
weakening medications; liver disease, including cirrhosis; serious heart conditions, including
heart failure, coronary artery disease, congenital heart disease, cardiomyopathies, and
pulmonary hypertension; and severe obesity, defined as a body mass index (BMI) of 40 or
above.
                                                19
       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 20 of 27




with one of the named CDC factors, as confirmed by medical records, and who

is not expected to recover from that condition, is deemed to have established an

extraordinary and compelling reason allowing for compassionate release under

Section 3582(c)(1)(A) and the guideline policy statement as detailed in U.S.S.G.

Section 1B1.13. In other words, a specified and confirmed chronic medical

condition presents “a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected

to recover,” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I), in that the inmate’s ability to

provide self-care against serious injury or death as a result of COVID-19 is

substantially diminished, within the environment of a correctional facility, by

the chronic condition itself.8

       Additionally, as part of its analysis of the totality of circumstances, the

Court should consider whether the inmate is more likely to contract COVID-19

if he is released than if he remains incarcerated. That will typically depend on




8
  District courts have generally stated that a defendant’s medical condition “must be one of
substantial severity and irremediability.” United States v. Lisi, 2020 WL 881994, at *4
(S.D.N.Y. Feb. 24, 2020); United States v. Willis, 382 F. Supp. 3d 1185, 1188 (D.N.M. 2019)
(relief is “rare” and “extraordinary”); United States v. Polnitz, 2020 WL 1139836, at *2 (E.D.
Wis. Mar. 9, 2020) (condition must be extraordinary; “Many inmates suffer from pain and
mental illness.”)
                                               20
       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 21 of 27




the inmate’s proposed release plan and whether a known outbreak has occurred

at his institution.

      Given the defendant’s current medical condition, the government is

constrained to concede that he presents a series of medical conditions that

qualify as extraordinary and compelling circumstances for this Court’s

consideration of a sentence reduction. However, for the following reasons, this

Court should not endeavor to reward the defendant with early release.

             E.       Section 3553(a) Factors

      To the extent that a defendant can establish an extraordinary and

compelling reason for release based upon a confirmed and documented medical

condition, satisfying that burden does not resolve the defendant’s entitlement to

a reduction in sentence or release from confinement. This Court must still

consider whether the defendant poses a danger to the community and other

relevant factors under Section 3553(a) before making the ultimate decision on

release. Accordingly, this Court must consider (1) the defendant’s personal

history and characteristics; (2) his sentence relative to the nature and seriousness

of his offenses; (3) the need for a sentence to provide just punishment, promote

respect for the law, reflect the seriousness of the offense, deter crime, and protect

the public; (4) the need for rehabilitative services; (5) the applicable guideline

                                         21
      Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 22 of 27




sentence; and (6) the need to avoid unwarranted sentencing disparities among

similarly-situated defendants. See 18 U.S.C. § 3553(a)(1)–(6)).

      Applying the Section 3553 factors here strongly militate against reducing

the defendant’s 30-year sentence to time-served. Without question, a reduction

to time-served would run counter relative to the nature and seriousness of his

multiple and egregious offenses and the need for this particular sentence to

provide just punishment and promote respect for the law. See, e.g., United States

v. Moskop, 2020 WL 1862636 (S.D. Ill. Apr. 14, 2020) (72-year-old inmate “has

suffered or suffers from various acute and chronic conditions including

depression, high blood pressure, high cholesterol, an enlarged prostate, hearing

loss, kidney disease, bleeding on the brain, and mental deterioration,” but has

served less than half of a 240-month sentence for serious fraud, and is at no

particular enhanced risk from COVID-19); United States v. Logan, 2020 WL

730879 (W.D. Ky. Feb. 13, 2020) (81-year-old defendant is eligible for

consideration, as he suffers from prostate cancer, glaucoma, blindness, diabetes,

and other medical conditions, and has served more than 22 years of his life

sentence; but relief is denied because reducing the defendant’s sentence “would

minimize the nature and seriousness of the offense,” which involved arson of a

hotel resulting in four deaths); United States v. Arana, 2020 WL 2214232 (E.D.

                                       22
      Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 23 of 27




Mich. May 7, 2020) (defendant’s health is declining due to pancreatitis; has

served 24 years of life sentence for drug offenses and murder; denied due to

nature of offenses); United States v. Chambliss, 948 F.3d 691 (5th Cir. 2020)

(affirming district court’s denial of compassionate release to terminally ill

defendant serving 30 year sentence for drug trafficking).

      Likewise, reducing the defendant’s sentence to time-served would prove

to be a significant and unjustified windfall under the circumstances, even if the

defendant is nearing the end of his life based upon the present medical diagnosis.

United States v. Israel, 2019 WL 6702522 (S.D.N.Y. Dec. 9, 2019) (accepting as

true “that the defendant/inmate is severely disabled by incurable and

progressive medical conditions, and that his condition has worsened

substantially since he was originally incarcerated,” compassionate release is

denied, given the severity of the criminal conduct, involving a massive Ponzi

scheme: “Indeed, it would make a mockery of the sentencing statute if this

financial fraudster, who ruined the lives and finances of hundreds of people

while living the high life of an ostensibly successful hedge fund manager, were

to . . . have his sentence reduced.”)

      While the defendant’s age and infirmity rule out any continued

dangerousness, the seriousness of the defendant’s crimes simply cannot be

                                        23
      Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 24 of 27




understated. His indisputably brutal and inhumane treatment of the many

victims in this case warrants his continued incarceration.         And while the

chances of the defendant satisfying his term of incarceration is unlikely, his

release now will only serve to re-victimize those whom the defendant sadistically

abused over many years. In short, early release would run contrary to the

purpose of sentencing in this very case which demands that the defendant serve

the entirety of his term of incarceration. Cf. United States v. Willis, 382 F. Supp.

3d 1185, 1188–89 (D.N.M. 2019) (compassionate release not warranted for

blind, wheelchair-bound defendant who required round-the-clock medical care

and had a life expectancy of 18 months, given severity of his wire fraud). Stated

otherwise, the defendant’s release would prove to be profoundly unjust, and

such an order would otherwise fall remarkably short of demonstrating respect

for the law.

      More to the primary point of concern, releasing the defendant undervalues

the gravity of the crimes that he committed and severely minimizes the

seriousness of the particularly heinous acts that he performed on the victims who

must continue to live with the shame and trauma inflicted upon them. Cf.

United States v. Webster, --- F.Supp.3d ---, 2020 WL 618828, at *8 (E.D. Va. Feb.

10, 2020) (rejecting terminally ill defendant’s compassionate release motion on

                                        24
       Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 25 of 27




grounds that “allowing this twice-convicted murderer to walk free before he has

completed his sentence would be unjust to his victims and the public at large”).

Given the letters submitted thus far, this Court is well-aware of the impact the

victims will undoubtedly feel if the defendant is released having served only one-

half of his sentence. The defendant certainly has a voice in this argument, but

the victims have an equal right to be heard and a more compelling argument to

make here, namely, that the defendant should not benefit from early release

given the enormity of his crimes and the need for just punishment.

       In the end, denying the defendant’s motion will uphold the public’s faith—

and the victims’ trust—in our system of justice and provide the necessary

balance that is ultimately deserving in this case. Thus, given that the applicable

3553(a) factors do not weigh in favor of the defendant’s request for

compassionate release, his arguments must be rejected and his motion denied.9

       IV.    CONCLUSION

       For the foregoing reasons, the government, on behalf the courageous



9
 The government feels compelled to note that it does not reflexively move to challenge every
motion for compassionate release. The Department of Justice remains cognizant of the
many situations that are deserving of greater consideration for compassionate release.
However, this case does not under any circumstance deserve the government’s empathy.
The defendant’s crimes are simply too abhorrent to forgive and his continued incarceration
must stand as an example to those who would seek to physically and mentally abuse those
who cannot defend themselves.
                                           25
      Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 26 of 27




victims who suffered at the hands of this defendant, humbly moves this Court

to deny the defendant compassionate release and in turn dismiss his motion.

                             Respectfully submitted,

                             STEPHEN R. McALLISTER
                             United States Attorney
                             District of Kansas

                             By:      /s/   Jared S. Maag
                                   JARED S. MAAG, KS Bar No. 17222
                                   Assistant United States Attorney
                                   District of Kansas
                                   290 Carlson Federal Building
                                   444 SE Quincy Street
                                   Topeka, KS 66683
                                   Ph: 785.295.2850 (Office)
                                   Fax: 785.295.2853
                                   jared.maag@usdoj.gov




                                     26
      Case 5:04-cr-40141-JTM Document 649 Filed 07/02/20 Page 27 of 27




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 2d day of July, 2020, I electronically filed the
foregoing Response with the Clerk of the Court by using the CM/ECF system
and that a copy of the same was delivered electronically to:

      Zachary L. Newland
      Senior Litigation Counsel
      Brandon Sample PLC
      P.O. Box 250
      Rutland, Vermont 05702
      Email: zach@brandonsample.com

      James R. Pratt
      445 N. Waco
      Wichita, Kansas 67202
      Jim@PrattLawLLC.com

                                By:          /s/   Jared S. Maag
                                      JARED S. MAAG, Ks. Bar. No. 17222
                                      Assistant United States Attorney




                                        27
